Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 27, 30-31, 33, 42-43, 46, 50, 53-54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (US 2006/0052063 A1) in view of Hong (US 2017/0214434 A1). 
As per claim 27, Lohr teaches a mobile phone (Lohr, Fig.1, mobile phone 100), comprising: one or more processors to provide a user interface (Lohr, Fig.1, controller 122 to provide a user interface 110) configured to: enable a selection of one or more graphical elements (Lohr, Fig.1, ¶0021 and ¶0031, enabling to select blue appearance on the keypad 112 (i.e. graphical element)) to select a light pattern for display on a mobile phone cover (Lohr, Fig.1, ¶0038, selecting desired light pattern for display on cover 132); and generate an image file to represent the selected light pattern (Lohr, Fig.1, ¶0040 and ¶0038, generate images or patterns or digital photographs, clip art, drawings, etc. (i.e. image files) to represent selected desired light patterns; also see ¶0026, video files, music files and the like (i.e. image files)). 
	However, Lohr does not explicitly teach wherein the mobile phone cover is not part of the mobile phone, and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other.
 	In the same field of endeavor, Hong teaches wherein the mobile phone cover is not part of the mobile phone (Hong, Fig.2, ¶0064, accessory device cover 220 is external/outside to electronic device 210, thus they are separate or not part of each other), and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other (Hong, Fig.2, ¶0064, cover 220 and device 210 connected through the short range wireless communication). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Lohr in order to provide short range wireless communication in an electronic device with a cover and determining generation of an event related to the cover. 
As per claim 30 as applied to claim 27 above, Lohr further teaches wherein the selected light pattern and the image file are animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 31 as applied to claim 27 above, Lohr further teaches wherein the image file is a GIF image (Lohr, ¶0040, images or patterns such as digital photographs, clip art, drawings, etc. (i.e. GIF)).  
As per claim 33 as applied to claim 27 above, Lohr further teaches wherein the selected light pattern comprises an icon associated with a notification (Lohr, ¶0032 and ¶0046, light pattern comprises an icon associated with appearance signaling (i.e. notification)).  
As per claim 42, Lohr teaches a mobile phone cover (Lohr, Fig.1, cover 132), comprising: a display operable to generate a light pattern when a mobile phone receives a notification (Lohr, Fig.1, ¶0038 and ¶0032, display screen operable to generate light pattern when mobile phone receives signaling or calls (i.e. notification)), wherein the light pattern is represented by an image file that is generated by the mobile phone (Lohr, Fig.1, ¶0040 and ¶0038, generate images or patterns or digital photographs, clip art, drawings, etc. (i.e. image files) by the mobile phone to represent desired light patterns; also see ¶0026, video files, music files and the like (i.e. image files)). 
	However, Lohr does not explicitly teach wherein the mobile phone cover is not part of the mobile phone, and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other.
 	In the same field of endeavor, Hong teaches wherein the mobile phone cover is not part of the mobile phone (Hong, Fig.2, ¶0064, accessory device cover 220 is external/outside to electronic device 210, thus they are separate or not part of each other), and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other (Hong, Fig.2, ¶0064, cover 220 and device 210 connected through the short range wireless communication). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Lohr in order to provide short range wireless communication in an electronic device with a cover and determining generation of an event related to the cover. 
 	As per claim 43 as applied to claim 42 above, Lohr further teaches wherein the light pattern is associated with the notification via a user interface on the mobile phone (Lohr, Fig.1, ¶0032, light pattern associated with appearance signaling (i.e. notification) via user interface 110 on the mobile phone 100). 
As per claim 46 as applied to claim 42 above, Lohr further teaches wherein the light pattern is animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 50, Lohr teaches an application for a mobile phone (Lohr, Fig.1, ¶0025, an application for mobile phone 100) stored on a non-transitory computer readable medium (Lohr, Fig.1, ¶0023, stored on memory), wherein the application, when executed by a processor (Lohr, Fig.1, ¶0021, processor 120) generates: a user interface operable by a user to (Lohr, Fig.1, user interface 110 for user input) configured to: enable a selection of one or more graphical elements (Lohr, Fig.1, ¶0021 and ¶0031, enabling to select blue appearance on the keypad 112 (i.e. graphical element)) to select a light pattern for display on a mobile phone cover (Lohr, Fig.1, ¶0038, selecting desired light pattern for display on cover 132); and produce an image file to represent the selected light pattern (Lohr, Fig.1, ¶0040 and ¶0038, generate or produce images or patterns or digital photographs, clip art, drawings, etc. (i.e. image files) to represent selected desired light patterns; also see ¶0026, video files, music files and the like (i.e. image files)). 
	However, Lohr does not explicitly teach wherein the mobile phone cover is not part of the mobile phone, and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other.
 	In the same field of endeavor, Hong teaches wherein the mobile phone cover is not part of the mobile phone (Hong, Fig.2, ¶0064, accessory device cover 220 is external/outside to electronic device 210, thus they are separate or not part of each other), and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other (Hong, Fig.2, ¶0064, cover 220 and device 210 connected through the short range wireless communication). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Lohr in order to provide short range wireless communication in an electronic device with a cover and determining generation of an event related to the cover. 
As per claim 53 as applied to claim 50 above, Lohr further teaches wherein the selected light pattern and the image file are animated (Lohr, ¶0038 and ¶0040, selected desired light pattern and images or patterns such as digital photographs, clip art, drawings, etc. (i.e. animation)). 
As per claim 54 as applied to claim 50 above, Lohr further teaches wherein the image file is a GIF image (Lohr, ¶0040, images or patterns such as digital photographs, clip art, drawings, etc. (i.e. GIF)).  
As per claim 56 as applied to claim 50 above, Lohr further teaches wherein the selected light pattern comprises an icon associated with a notification (Lohr, ¶0032 and ¶0046, light pattern comprises an icon associated with appearance signaling (i.e. notification)).  
B)	Claims 35, 37-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coverstone (US 9300347 B1) in view of Hong (US 2017/0214434 A1). 
As per claim 35, Coverstone teaches a mobile phone (Coverstone, Col.13, line 9, mobile device 110), comprising: one or more processors (Coverstone, Col.2, line 3, processor) to provide a user interface (Coverstone, Col.8, line 57, user interface), configured to: enable a selection of one or more graphical elements to select a notification (Coverstone, Col.13, lines 8-13 and lines 40-45, allowing or enabling to select patterns, colors, brightness, images, text, etc. to select indicators for different alerts, callers, messages (these are all notification), also see Col.17, lines 60-67, enable, disable, or set various indications ( e.g. alerts) for different types of notifications, duration of light patterns, colors of lights, intensity of lights, videos, display patterns, etc.); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape), wherein the user interface is configured to generate an image file to represent the light pattern associated with the notification (Coverstone, Col.20, lines 27-35, generate an images, videos, etc. to represent the light pattern associated with the notification or alert); and cause a mobile phone cover to display the light pattern when the mobile phone receives the notification (Coverstone, Col.13, lines 8-22, cause mobile cover 100 to display the light pattern or light up when the mobile phone receives alerts, calls, or messages).   
 	However, Coverstone does not explicitly teach wherein the mobile phone cover is not part of the mobile phone, and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other.
 	In the same field of endeavor, Hong teaches wherein the mobile phone cover is not part of the mobile phone (Hong, Fig.2, ¶0064, accessory device cover 220 is external/outside to electronic device 210, thus they are separate or not part of each other), and wherein the mobile phone cover and the mobile phone communicate wirelessly with each other (Hong, Fig.2, ¶0064, cover 220 and device 210 connected through the short range wireless communication). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Coverstone in order to provide short range wireless communication in an electronic device with a cover and determining generation of an event related to the cover. 
As per claim 37 as applied to claim 35 above, Coverstone further teaches wherein the light pattern and the image file are configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration). 
As per claim 38 as applied to claim 35 above, Coverstone further teaches wherein the light pattern and the image file are configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).  
As per claim 39 as applied to claim 35 above, Coverstone further teaches wherein the light pattern and the image file are animated (Coverstone, Col.5, and line 53, images such as animation).  
As per claim 40 as applied to claim 35 above, Coverstone further teaches wherein the image file is a GIF image (Coverstone, Col.5, and line 53, images or videos or animation, notification, etc. (i.e. GIF)). 
As per claim 41 as applied to claim 35 above, Coverstone further teaches wherein the user interface is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 
As per claim 48 as applied to claim 35 above, Coverstone further teaches wherein the selected light pattern comprises scrolling text (Coverstone, Col.21, line 60, lighting can generate scrolling text). 

C)	Claims 28-29, 32, 34, 44-45, 47, 49, 51-52, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (US 2006/0052063 A1) in view of Hong (US 2017/0214434 A1) and further in view of Coverstone (US 9300347 B1). 
As per claim 28 as applied to claim 27 above, Lohr in view of Hong does not explicitly teach wherein the selected light pattern and the image file are configurable according to a display duration.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 29 as applied to claim 27 above, Lohr in view of Hong does not explicitly teach wherein the selected light pattern and the image file are configurable according to a display speed.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 32 as applied to claim 27 above, Lohr in view of Hong does not explicitly teach wherein the user interface is configured to post the image file to a social media platform.  
In the same field of endeavor, Coverstone teaches wherein the user interface is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 34 as applied to claim 27 above, Lohr in view of Hong does not explicitly teach wherein the user interface is configured to: select a notification; associate the notification with the selected light pattern; and cause the mobile phone cover to display the selected light pattern when the mobile phone receives the notification.  
In the same field of endeavor, Coverstone teaches wherein the user interface is configured to: select a notification (Coverstone, Col.13, lines 8-13, select indicators for different alerts, callers, messages (these are all notification); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape); and cause a mobile phone cover to display the light pattern when the mobile phone receives the notification (Coverstone, Col.13, lines 8-22, cause mobile cover 100 to display the light pattern or light up when the mobile phone receives alerts, calls, or messages).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 44 as applied to claim 42 above, Lohr in view of Hong does not explicitly teach wherein the light pattern configurable according to a display duration.  
In the same field of endeavor, Coverstone teaches wherein the light pattern configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 45 as applied to claim 42 above, Lohr in view of Hong does not explicitly teach wherein the light pattern configurable according to a display speed.  
In the same field of endeavor, Coverstone teaches wherein the light pattern configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 47 as applied to claim 27 above, Lohr in view of Hong does not explicitly teach wherein the selected light pattern comprises scrolling text.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern comprises scrolling text (Coverstone, Col.21, line 60, lighting can generate scrolling text). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 49 as applied to claim 42 above, Lohr in view of Hong does not explicitly teach wherein the light pattern comprises scrolling text.  
 	In the same field of endeavor, Coverstone teaches wherein the light pattern comprises scrolling text (Coverstone, Col.21, line 60, lighting can generate scrolling text). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device.
As per claim 51 as applied to claim 50 above, Lohr in view of Hong does not explicitly teach wherein the selected light pattern and the image file are configurable according to a display duration.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display duration (Coverstone, Col.31, lines 40-42, configuring light pattern according to display timing or duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 52 as applied to claim 50 above, Lohr in view of Hong does not explicitly teach wherein the selected light pattern and the image file are configurable according to a display speed.  
In the same field of endeavor, Coverstone teaches wherein the selected light pattern and the image file are configurable according to a display speed (Coverstone, Col.31, lines 40-42, configuring light pattern according to display speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 55 as applied to claim 50 above, Lohr in view of Hong does not teach wherein the application is configured to post the image file to a social media platform.  
In the same field of endeavor, Coverstone teaches wherein the application is configured to post the image file to a social media platform (Coverstone, Col.39, lines 55-61 and Col.40, lines 1-3, user interface configured to post or share photos or videos to sharing/social media platform). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
As per claim 57 as applied to claim 50 above, Lohr in view of Hong does not explicitly teach wherein the user interface is configured to: select a notification; associate the notification with the selected light pattern; and cause the mobile phone cover to display the selected light pattern when the mobile phone receives the notification.  
In the same field of endeavor, Coverstone teaches wherein the user interface is configured to: select a notification (Coverstone, Col.13, lines 8-13, select indicators for different alerts, callers, messages (these are all notification); associate the notification with a light pattern (Coverstone, Col.13, lines 8-17, associate the alerts, callers, messages with light pattern, color or shape); and cause a mobile phone cover to display the light pattern when the mobile phone receives the notification (Coverstone, Col.13, lines 8-22, cause mobile cover 100 to display the light pattern or light up when the mobile phone receives alerts, calls, or messages).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Coverstone into invention of Lohr and Hong in order to control a color, light pattern, and image projected onto display on the cover of the mobile phone based on user configuration for providing active cover for an electronic device which can offer protection for electronic device. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643